Citation Nr: 0613612	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  94-46 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of a nose 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  A November 1993 rating decision denied the veteran 
entitlement to service connections for PTSD.  A subsequent RO 
rating decision, dated in September 2003, denied the veteran 
entitlement to service connection for hepatitis C and 
residuals of a nose condition.

This case was previously before the Board and, in August 1996 
and October 2001, it was remanded to the RO for further 
development of the claim for PTSD.  The case has since been 
returned to the Board and is now ready for appellate review. 

The issue of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence.

3.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.

4.  The record contains clear and unmistakable evidence that 
a nasal deformity pre-existed the veteran's active military 
service and was not aggravated during service but underwent 
ameliorative surgery therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).

2.  Residuals of a nose condition were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

With respect to the issue of service connection for PTSD, the 
notice letters dated in July 2003 and May 2004, respectively, 
complied with the specific requirements of VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's claim for PTSD 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame. 
However, in this case, that requirement was satisfied with 
respect to the claim for hepatitis C.

As to the veteran's claim for service connection for 
residuals of a nose condition, the Board observes that the 
veteran was not provided a VCAA letter specifically 
addressing this issue.  However, a Report of Contact dated in 
September 2003 shows that the RO contacted the veteran with 
respect to this deficiency.  This report records that the 
veteran was advised of the evidence then of record and the 
evidence needed to support his claim.  The veteran indicated 
his understanding of what was involved in the claims process 
and that he does not have any other evidence to submit.  He 
added that he wanted to have his claim processed as soon as 
possible.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  
 
Service connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  The veteran does not contend otherwise.  Further 
his DD Form 214 shows no certificate or awards denoting 
participation in combat.  The Board finds, therefore, that 
the veteran did not participate in combat while in service 
and that corroborating evidence of the claimed events having 
actually occurred is required to support his claim.  Doranv. 
Brown, 6 Vet. App. 283 (1994).

In February 1997, the veteran underwent a VA examination for 
the purpose of determining the nature and etiology of his 
psychiatric disability.  The VA examiner, after interviewing 
the veteran and reviewing the claims folder, diagnosed the 
veteran as having PTSD and opined that his psychiatric 
symptoms appeared to be related to his military experience 
and a pre-morbid constitutional vulnerability. 

In February 1999, the veteran underwent VA hospitalization 
for treatment of PTSD, which he claimed was the result of 
traumatic experiences while stationed in Vietnam.  

Thereafter, additional development was undertaken, and 
numerous documents pertaining to the veteran's service aboard 
the USS Galveston, and the claimed rendezvous with the USS 
Liberty were obtained.  Service records show that he served 
aboard the USS Galveston from January 1966 to January 1968 
and from March 1968 to March 1969. He alleges that while 
stationed off the coast of Vietnam, his duty was to shell the 
enemy and that while he didn't actually see the shells hit 
their targets, his Captain described bodies "flying all over 
the place." Initially he did not think anything of this, but 
came to realize the "horror" of what he had done by "killing 
innocent women and children in the process." He also said 
that he witnessed the USS Liberty get attacked by an Israeli 
fighter jet and later boarded the vessel and saw "blood 
everywhere." He also said that he felt guilty over the sniper 
death of a fellow seaman named [redacted]. He said that he did 
not actually witness the killing, but felt guilty because he 
had broken an agreement that he and [redacted] stick together. 
He said that if he had not done this, [redacted] would still be 
alive. He also asserts to having witnessed military hospital 
patients who were missing limbs and covered with fungus and 
rashes.

With respect to these stressors, the Board observes that the 
veteran's role in the shelling of enemy locations and the 
resulting causalities is neither documented nor otherwise 
suggested by his contemporaneous service medical records or 
available ship logs.  Furthermore, the veteran does not 
report that he personally witnessed any carnage inflicted by 
this shelling.  In this regard, he testified in November 1994 
that he was only told that enemy injuries were incurred by 
his gun captain.  Furthermore the veteran has not been able 
to provide any verification of his participation in the 
response to the attack on the USS Liberty in June of 1967.  
In May 1999, the Command History of the USS Liberty was 
obtained through the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Research of Unit Records).  The documents  shows 
that following the attack on this vessel, the USS Davis and 
USS Massy rendezvoused with the USS Liberty and sent medical 
and other key personnel aboard to assist.  While the veteran 
reported on a VA examination in March 1993 that he went 
aboard the USS Liberty after this attack to take supplies off 
and saw blood everywhere, neither the Command History of the 
USS Galveston or that of the USS Liberty record any 
assistance rendered or received as reported by the veteran.  
In fact the Command History of the USS Galveston shows that 
at the time the above noted vessels came to the assistance of 
the USS Liberty the USS Galveston "enjoyed a brief respite ... 
with a stop at Soudha Bay, Crete."  In essence, the 
veteran's personal accounts of his stressful experiences 
while in the military either lack credibility or are not 
independently supported.  Here the Board observes that all 
attempts to corroborate the veteran's alleged stressors by 
his service department have been unsuccessful in part due to 
the anecdotal nature of the stressors.  The Board finds, 
therefore, that the claim for PTSD is not supported by 
corroborating evidence that the veteran's alleged in-service 
stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  
The medical evidence reflects a February 1997 diagnosis of 
PTSD, which has been attributed to the veteran's alleged 
experiences in service.  It must be emphasized; however, that 
the diagnosis was based on the veteran's reported history and 
a review of the claims file, which was, at that time, 
incomplete, as development to ascertain the whereabouts of 
the USS Galveston (and the veteran) had not been competed.  
Because the diagnosis was based on reported history, and the 
claimed stressors had yet to be verified, the medical 
evidence reflecting that diagnosis is not probative for the 
purpose of adjudicating the veteran's claim for service 
connection for PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a medical opinion that is based on the veteran's 
recitation of service history, and not his documented 
history, is not probative).

In summary, the evidence is insufficient to show that the 
veteran served in combat, and his claimed stressors are not 
corroborated by credible supporting evidence.  In addition, 
because his claimed stressors are not corroborated, a 
substantiated diagnosis of PTSD which could be related to a 
service event has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor 
experienced in service.  Consequently, service connection for 
PTSD is not warranted.

The preponderance of the evidence is against the claim for 
service connection for PTSD. Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, supra.

Service connection for residuals of a nose condition

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. § 1111.

Service medical records reflect that in August 1966, the 
veteran gave a history of having fractured his nose a year 
earlier, and experienced difficulty breathing.  He wanted the 
lump on the nose removed for cosmetic reasons.  Examination 
revealed a slight deformity of the nose and nasal septum.  
The airway was good.  A rhinoplasty was performed in February 
1968.  It was noted at the time that the veteran broke his 
nose in 1964 and since then has had a hump over the bridge of 
the nose and obstruction to the airway on the right with a 
deviated septum to the right.  On the veteran's April 1969 
medical examination for service separation a clinical 
evaluation of the veteran's nose found no abnormality.  

The veteran presented to a VA ENT clinic in July 1989 with a 
nasal fracture after falling.  In November 1989 the veteran 
underwent a septorhinoplasty with conchal cartilage graft at 
a VA medical facility.  It was noted that the veteran was 
status-post nasoseptal trauma resulting in a saddle deformity 
of the nasal dorsum.

In July 1987 and March 1992, the veteran was afforded 
comprehensive VA examinations in connection with other 
claims, but did not at those times raise any complaints 
concerning his nose.  Examination of his nose on both 
occasions disclosed no abnormal findings.  Subsequent VA 
outpatient treatment records compiled between January 2000 
and April 2005 include a report of physical examination of 
the veteran in February 2001, which found that the veteran's 
HEENT was within normal limits.  A July 2001 treatment record 
notes that an examination of the nose disclosed a right 
deviated nasal deformity.  An ENT consult in January 2004 
noted that the veteran was status post septorhinoplasty times 
two and was concerned with residual scarring and bony step-
off near the right medial canthus.  An external examination 
of the nose revealed a narrow pyramid ski slope deformity 
with a well healed scar along the dorsum.           

In cases involving aggravation, it is the burden of VA to 
establish that the claimed disorder was not aggravated in 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty attaches. VAOPGCPREC 3-2003 (July 16, 2003).  In 
the present case, it not disputed by the veteran that his 
nasal disorder preexisted service.  In 1968, he underwent 
elective surgery to remove a cosmetic deformity and repair a 
deformed nasal passage.  Post-surgical service medical 
records reveal that the surgery was successful, and no 
further complaints were documented. 

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a nose condition 
has not been established.  Pursuant to 38 C.F.R. § 
3.306(b)(1), the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be service-connected unless the 
disease or injury is otherwise aggravated by service.  In the 
instant case, there was no mention of any complaints in the 
service medical records following the rhinoplasty.  Nor were 
there any complaints made immediately after his separation 
from service.  Given the lack on ongoing complaints in 
service or after service, it cannot be found that the 
condition for which he underwent corrective surgery in 
service was aggravated by that service. As a consequence, 
service connection for a nose condition cannot be awarded.
 
The preponderance of the evidence is against the claim for 
service connection for a nose condition. Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for PTSD is denied.

Service connection for residuals of a nose condition is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
additional development is required.  As this case must be 
remanded for other reasons, the RO has the opportunity to 
provide the veteran with proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The RO's attention is directed to Training letter TL 01-02, 
regarding cases involving service connection for hepatitis C.  
Where the veteran engaged in high risk activity in service, 
an opinion to determine whether this activity caused the 
hepatitis C is necessary.  In the present case, the veteran 
was treated twice in service for sexually transmitted 
diseases.  Post-service, his high risk activities have 
included ongoing, long-term intravenous heroin abuse and 
intranasal cocaine abuse.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA who treated the veteran for 
hepatitis C since 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  
After securing the necessary release, the 
RO should obtain these records.

3.  The veteran should be afforded a VA 
examination to be performed by a 
physician specializing in diseases of the 
blood.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is requested to 
provide an opinion as to the following:

Considering only the documented 
risk factors for hepatitis C, and 
given the veteran's history of 
treatment for sexually transmitted 
diseases in service, as well as 
his post-service intravenous and 
intranasal drug abuse, is it as 
least as likely as not (50 percent 
or greater) that the claimed 
hepatitis C began in service?  
Please discuss all the risk 
factors when giving an opinion 
regarding  the relationship of HCV 
infection to service.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


